Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 2/17/21.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	The amended title is accepted.
	Claims 1, 4-6 have been amended, claims 2-3 cancelled.
Response to Arguments
4.	Applicants arguments filed have been considered but are not persuasive.
	Applicant argues the art does not teach each of the plurality of metadata is metadata for multiple samples in the frame of the audio signal.
	Examiner respectfully disagrees.
The claim recites: wherein each of the plurality of metadata is metadata for multiple samples in the frame of the audio signal; metadata for samples in a frame.

	Williams explicitly teaches “Each frame of an E-AC-3 encoded audio bitstream contains audio content and metadata for 256, 512, 768 or 1536 samples of digital audio, depending on whether the frame contains one, two, three or six blocks of audio data respectively (l. 63-67).”; teaching audio content and metadata for samples in a frame.
	Thus the art reads on the claimed limitation.
	Applicant’s additional arguments regarding Robinson are addressed in art rejection below.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (8,804,971) in view of Robinson et al (2014/0133683).

fig 4 decoder) comprising:
an acquisition section configured to acquire a bitstream including encoded audio data obtained by encoding an audio signal of an audio object in a frame of a predetermined time segment and encoded data of a plurality of metadata for the frame (col 1 l. 20-23: encoding and decoding; col 1 l. 63-67: each frame of an E-AC-3 encoded audio bitstream contains audio content and metadata; col 20 l. 28-29: decoder is configured to receive encoded audio signal); 
an audio data decoding section configured to decode the encoded audio data (fig 4; col 20 l. 33-36: and to decode the encoded audio signal); 
a metadata decoding section configured to decode the encoded data of the plurality of metadata (fig 4; col 20 l. 33-36: and to decode the encoded audio signal);
and a rendering section configured to: perform rendering based on the audio signal obtained by the audio data decoding section and on the metadata obtained by the metadata decoding section, Wherein the number of the metadata for the frame is identified based on information included in the bitstream (col 20 l. 25-37: decoder is configured to generate and output (e.g. to a rendering system) a decoded audio signal indicative of audio content of the original multi-channel input signal; col 1 l. 63-67: each frame of an E-AC-3 encoded audio bitstream contains audio content and metadata for 256, 512, 768 or 1536 samples of digital audio, depending on whether the frame contain one, two , three or sic block of audio data - 
which encodes and decodes audio information with metadata, where the metadata can incorporate additional information that is needed and utilized by audio info);
wherein each of the plurality of metadata is metadata for multiple samples in the frame of the audio signal (col 1 l. 63-67 – multiple samples).

Williams teaches metadata but does not specifically teach where Robinson teaches wherein the metadata include position information indicating a position of the audio object (abstract: location information encoded in the associated metadata; 35; 42; 48; 76).
	It is well known in the art to incorporate metadata to include additional information (which, by definition, is data for describing other data) and it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Robinson for an improved system to now have position information for better sound reproduction and presenting a reasonable expectation of success.

Williams does not specifically teach where Robinson teaches wherein the - 71 -rendering section Calculates vector base amplitude panning (VBAP) gains of two or three speakers placed around the position of the audio object (table 12 Vector-based amplitude panning).

Robinson explicitly teaches: 
Embodiments are described for an adaptive audio system that processes audio data comprising a number of independent monophonic audio streams. One or more of the streams has associated with it metadata that specifies whether the stream is a channel-based or object-based stream. Channel-based streams have rendering information encoded by means of channel name; and the object-based streams have location information encoded through location expressions encoded in the associated metadata. A codec packages the independent audio streams into a single serial bitstream that contains all of the audio data. This configuration allows for the sound to be rendered according to an allocentric frame of reference, in which the rendering location of a sound is based on the characteristics of the playback environment (e.g., room size, shape, etc.) to correspond to the mixer's intent. The object position metadata contains the appropriate allocentric frame of reference information required to play the sound correctly using the available speaker positions in a room that is set up to play the adaptive audio content.(abstract)
[0065] When an object is rendered it is assigned to one or more speakers according to the position metadata, and the location of the playback speakers.
[0123] The ID and values for the object rendering control metadata elements are shown in Table 12. These values provide additional means to control or optimize rendering for object-based audio.
	Thus Robinson explicitly teaches the use of VBAP to provide additional means to control or optimize rendering for object-based audio, which is performed by providing the information to the appropriate speakers based on metadata as discussed above.

Regarding Claim 4 Williams teaches The decoding apparatus according to claim 1, wherein each of the plurality of metadata is metadata for multiple samples arranged by dividing the number of the samples making up the frame by the number of the metadata (col 1 l. 63-67 – dividing samples in frame by number of data).

Regarding claim 5 Williams teaches A decoding method (abstract; col 7 l. 47-62) comprising the steps of: 
acquiring a bitstream including encoded audio data obtained by encoding an audio signal of an audio object in a frame of a predetermined time segment and encoded data of a plurality of metadata for the frame (col 1 l. 20-23: encoding and decoding; col 1 l. 63-67: each frame of an E-AC-3 encoded audio bitstream contains audio content and metadata; col 20 l. 28-29: decoder is configured to receive encoded audio signal); 
decoding the encoded audio data (fig 4; col 20 l. 33-36: and to decode the encoded audio signal); 
fig 4; col 20 l. 33-36: and to decode the encoded audio signal); and 
performing rendering based on the audio signal obtained by the decoding and on the metadata obtained by - 72 -the decoding, wherein the number of the metadata for the frame is identified based on information included in the bitstream (col 20 l. 25-37: decoder is configured to generate and output (e.g. to a rendering system) a decoded audio signal indicative of audio content of the original multi-channel input signal; col 1 l. 63-67: each frame of an E-AC-3 encoded audio bitstream contains audio content and metadata for 256, 512, 768 or 1536 samples of digital audio, depending on whether the frame contain one, two , three or sic block of audio data - 
which encodes and decodes audio information with metadata, where the metadata can incorporate additional information that is needed and utilized by audio info);
wherein each of the plurality of metadata is metadata for multiple samples in the frame of the audio signal (col 1 l. 63-67 – multiple samples);  
where Robinson teaches
wherein the method further comprises calculating vector base amplitude panning (VBAP) gains of two or three speakers placed around the position of the audio object,
Rejected for similar rationale and reasoning as claim 1.

Regarding claim 6 Williams teaches At least one non-transitory computer-readable storage medium encoded with executable instructions that, when executed by 
acquiring a bitstream including encoded audio data obtained by encoding an audio signal of an audio object in a frame of a predetermined time segment and encoded data of a plurality of metadata for the frame; 
decoding the encoded audio data; 
decoding the encoded data of the plurality of metadata; and 
performing rendering based on the audio signal obtained by the decoding and on the metadata obtained by the decoding, 
wherein the number of the metadata for the frame is identified based on information included in the bitstream;
wherein each of the plurality of metadata is metadata for multiple samples in the frame of the audio signal;
where Robinson teaches
wherein the method further comprises calculating vector base amplitude panning (VBAP) gains of two or three speakers placed around the position of the audio object,.
Recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657